Campbell, J.,
delivered the opinion of the court.
The act of March 1, 1875 (Acts 1875, p. 122), was not a protection to the clerk, and could not be invoked by him as such *167because be did not bring himself within it. It declares what shall be a protection to the clerk, if done by him. The demurrer was properly overruled.
The fact that the person who issued the license in the name of the clerk, and professing to be his deputy, and who was put in charge of the office by the clerk to attend to it in his absence, had not been legally constituted a deputy, is not a defence to the clerk who is sued for the misfeasance of such person. It does not lie in the mouth of the clerk to say that he caused himself to be represented in his official capacity by one not appointed as the law directs. He placed him in the office, and is responsible for his assumption of official duty.

Affirmed.